Citation Nr: 0833193	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability of the 
veteran's left leg, hip, and knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1981 to March 
1984.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
that denied service connection for a back disability; and for 
a disability of the veteran's left leg, hip, and knee.  The 
veteran timely appealed.

In November 2005, the veteran testified during a hearing 
before a former Veterans Law Judge.

In July 2007, the Board remanded the matters for additional 
development.

In July 2008, the Board duly notified the veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the November 2005 Board hearing and that he had the 
right to another Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.




REMAND

Hearing Request

In September 2008, the veteran requested a hearing before a 
Veterans Law Judge at a local VA office with regard to his 
claims on appeal.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge, with appropriate notification to 
the veteran and representative.  After a 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other









appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

